_3r’
                                        0: _:
                                        ‘...:.&/....’
         OFFICE     OF THE          ATTORNEY    GENERAL   OF TEXAS
                                       AUSTIN




Bonolrble LOPOT L. ltoon
county    Attommy
mustar! county
Croakott, Toxm




                                                vhiah 18 paid for by
                                                llrted a8 8 duty ot




                                e 3891, Vernon'r Annotated Cl011 Stututer,
provider,      9a       part,      88 r0iiov8:
               I
                    * . All aurront fee8 emned and aol-
                          .     .
         looted . . . during a4 flrasl par in allce88of
         the maximum and @foe88 alloved br thir Aot, . . .
         ohallbr paid into the Countr Fr.ar~.     . . .
gonomblo Iaroy L. Moon,      Page 2


        The aOmpenMtiOn limitation8 ~daarimumr
        h.min fired Oh& al80 Epplf t0 811 fO.8 and
        ooqmn8atiOn   VhlitOO@VOr 0OllOat.d by raid
        offloem ln their offla~l aapaalty, vhethor
        aaoountablo 88 f@OO Of Offi     under thr ~lW8~~t
        l&v, and 84 lav general o r l  peolal, to the
        oontrary lo hamby upra88ly rupoalod. The
        only kind and ahamoter of aanpenratlon exempt
        fran the provlrlonr of thl8 Aat rhnll be ro-
        vardr morlved by shrrirro . . . and money8
        received by County Judge8 and JU8tiCe8   of the
        Peaoe ror prrformlng marrlag* oemmonle8, vhloh
        OUIDOOha    not be raaountablo for . . . 88 fee0
        of offiaer’
          Seatlon 61, Artlole 16, Conotltutlon of Toxar pro-
Vid.8, in ptbrt,a8 follovs:
          I     . All aounty offlaorr la aountler
     havlng i &pulatlo* of 20,000 or mom, , . .
     #hall be oarPpsn8atsdon a salary baalo, . . .
     all foes earned by . . , county . . . offloerr
     shall be paid Into the oounty treasury . . .
     vhen oollrcted.”
          In pumuanoe o? the foregoing aonrtltitlonal mandate,
Section 1, Art1010 39120, Vernon'8 Annotated Clvll Statutea,
provider that no county shall pay to any aouM.y offloer In a
oounty having 6 population of 20,000 or mom, a4 fee or oom-
mission for a4 remrice performed a8 ruoh lffiCer 8.
             Seatlon 6, Artlolr 39120, provlder, ln part:
              ‘It shall be the duty of al1 offl6om to aharge
        and collect ti the manner authorized by lav all
        fO88 and acmmlr8lonr vhloh am permitted by l8v
        to be a8sssred and oolleated for all offlclnl
        semloe performed by them. A8 ad Vhen suOh fee8
        bra oolletotedthey rhell be gqo8lted in the
        Offlamm Selary Vund, , . .
             Section 22, Artlals 39120, V.A.C.S., provider, in
partr
Honomble Loroy L. L(oom, -go 3


            "'Ru p3bV&81OM          Of th18 &It 8h11 be aUDJU-
       latlvo or all lhV8     not     la oopillot hwewlth."
           UndSr Artlole 3912e, a8 It nlAte8 to oompennratlon
of aouaty Offiaem and vrOVid*8 that    the 8t&tUtO ohad bS
ouBUhtlV@ OS all Other &V8 not ir,OOPnlat thorwith, thO8S
 l'OV181OM of Artlole 3891, rroala in lffa o vhloh
                                                t     nqulr~
Pl,   that ourmnt  Seer oarned  and aolleated by  aounty offloars
ln OX0088  o fthe ma x imum
                          llbvana.   should bo paid into the
County Tre8rury and (2) that the Ooaqaenutlon and WinUlllO
thereln fixwl 8hOUld apply to all fooo end aompen8atlon vbat-
sowar aolleated by orid offloSr8 in their offlolal aapaoltlss,
vhbther aaoountable 88 Seer OS offlaer under the pmreat     law
(HueaoS County v* Currington, 162 S. W. (26) 68'7). It Is clear
tbst the aompenSuatlanmformd     to in your Inquiry 18 not of
the kind ti ohmaotor exempt from the provlrloar of Artlolr
3891, sup=.
          In th. O.S8* Of hOO.8   bu!ltJ   1. CUPringtOn, 162 8.w.
(26)      the aounty tax a880880r
       687,                           and oolleator ~88 sued by
the oounty for the maovery of the amount of certain fees or
charge8 aolleoted by Said asse8sor and oolleotor for thr ls-
suanoe of tax oertlflaateo. tie tax 688088Or pnd OOlhCtOr
contended that  thSm ~88 no rtatuto~ duty on hSr part to ir-
BUS tat OtatSmSnt8 On property vhen thS tar08 Vex’8 not dslln-
quent, and that the rervlae   of 108uing a~rtlflaato8 on property
Vh6UW th @th Xl~tUO     V&O    nOn-d.OliPqu4Lit   V&8   8   VOrSOMl   UNiCO
and that rho VW ontltlod to make a pbmonal ahargo thrrwfor
srd nthin 8uOh money 80 m0eiV.d.         The COUrt held tbrt thlr
pertlaular lSN1aS va8 in p4rforrannaeof 8n sat vhloh she vas
suthorlred to do by rtatute, and thonfon, lUah fee 80 OOl-
leoted -8  In an *orfiaihi BqxLoltf , and that rush fee8      lhould
be paid into the County Treasury, rogardlrrr      of vhothor or not
thr fOO8 vora properly aOllOatSd. ThO Court f’urther hold tbht
%liiOSO a fO0 18 nrovlded by bV iOr aIi OffiOihl 8eNlae re-
quired to be perfimod, non; w       by legally ah&d      therefor.
It doe8 not follov. hovovor. that    b OountY vhoro offlolel ool-
 eat8 a fee rowfilly. but under oolor of offloe. Is not en-
titled to haze rame dmo8ltod and nald Over ln the 8amo me-
u 18 naw       for w              of fnr    rm         oolleat*
          In the 0886 of Crorby   County Cattle Co. v. MocDennStt,
281 S.W. 293, the Court held that   it va8 not vlthln the 'official
Hoaomble Loroy L. Hoore, P&go 4


duty” of 8 t8a aolleotor to mke 8 oertlfled lirt from tar
reOord8 in hi8 Off100 rhOVtn# the ~8 mt of -08     md by
vhm paid on 80 tract8 of land for tc yam     1901 to 1917, in-
01U81V.. 8uah 8 8ONlae v88 definitely beyond that required
in ?umirhlng the uru81 tax rtatemento, ourrent and delinquent,
merely shoving vhether the t8xer an 8 tmot at th8t time, 8re
paid or’unpsld, vhioh has been held to be an *offlois hot”.
          The detemlnatlon      of the matter 80 to vhether a
rerpice performed by 8n of?10181 18 in hi8 ~offloial aapaolty”
depend8 upon the olmumrfanoer under vhlah the oompen8atlon
1s received 8nd the speol?la purpose for vhlah it va8 received
8s suah olmumst8noe8 8nd purpose8 relate to the pumlev and
saope of the fbnatlonr     of that partloulbr offlae. A fhat sltus-
tloa involving olmum8t8aae8 md purpomer almost analogour to
tht prerented by this lnqulry Is preoented in the 08se of Boerd
of Co~lorlonem of Bennepln County v. Dlokey, 0 N.U. 775s
86 lunn., 331, sup. ct. of nlnn. Pnvlow        to 19a
                                                    91, the aompea-
sstlon of the dirtriot     alerk o? Hennepin County vas established
by a spool.81fee schedule. &a that       yur, thlr offioer   va8 paid
8 fired lal8ry In lieu of all fee8 vhlah he had been alloved
to retain before that time, aad he vao required, under the la la r y
lav, to turn over to the county treasury all Seer aolleoted by
him In hi8 official ChphOity. The fees for offlolAl SONi
of the clerk, aooordlng to the fee rohadule, vere not changed
In any vay biter     the aompen8atlon var ohhnged fran the fee baols
to a fixed ralary.      After the olerk took possessloa of the of-
floe, vlth hi8 oaupensatloa fixed a t a deflalte &ary, he aoa-
tlaued a pmatloe of furnishing dally reports to abrtmat oom-
pbn.iesbnd oamaemlal agenoler. There unauthentlaated repOrt8,
given out rt regular lnteNals, oonoemed information derived
from the ii108 and lWOOrd8 vlth refemnae t0 8UitO        aommenoed,
amounts Involved, ns vell 8s judgment8 lntomd md docketed.
There vao no express strtutory requirement for the olerk to
reader this rervloe, aad no fee vas rtipulhted la the fee sohed-
ule for ruch re~loe. Por this vork, the alerk rocelved a oom-
pen8atloa agreed upon betveen him and tho8e to vhan the rtate-
mentr vere fuml8hed.
          In this oar. the Court held thbt  the furnlohlng of
these unautheatlaated stateaents to oamemial    8genoie8, eta.,
made from aa kxamlaatloa of the file8 aad I’eOOl’dOin his auotody,
vas vlthin the purvlev 8nd raope of hi8 offlal81 employment, 8ad
that the olerk vas not 8uthorired to 8 pm ri8te to his ovn Use
the acmpenoatlon reallsed therefran. phe knmt held further
the fsot th8t a rchedule of Seer had been prerorlbed for the
Ponomble Leroy L. Moore, Page 5


8ONiO88 Of UI OffiOihl 18 at!tU invariable te8t thbt tb
lmmemtod   8emlae8 ma the only one8 randond in hi8 @0rri0ibi
Oh $ lh a it~ s, th.
          Vithin     M h llhQOfh lllOt providing t&t hi8
86~17 8ba11 bo in ,tll p8ymOat for all seNloe8 reador    Ia
hi8 OffiOhi Ohphaity.
          b   di8aU88ing    alBttOl’ &S t0 Vb8t OOnOtitUte8
                           th0                                lfOO8m
t301 1 0in
        0ted
           a nlo r tia iro l
                           a p b a lty thme,
                                           Court r b idr

                   .It L8 olalmed thbt the money8 reooivsd
     b resp~ahnt for the 8tbtemente ?umlshed         to the
     6!i rtraat
             " mena ndlgsaoleo vere not ~feer,' b8 thbt
     vord la proprrl UndOr8tOOdj tbbt      'fOO8' bre oompan-
     8btiOn for wrt I OUbl' hOta Or 8ONiOOO rondored by
     pub110 OfflOor Ln the line Of their duty, ~8 ex-
     presrly deoignated and luthorlred    b y lav. Th18
     alelm 68 thU8 abstreatlt    8tbtOd 18 oorreat 68 fbr
     68 it goer, yot ve must rtlll oon8ldor vhether the
     olerk oould appropriate to hi8 0vn uoe ei!IOlUmOnt8
     for servlaer not vlthln the provlrlon8 of the fee
     sohedule, vlthout referenae to their lsssntlal
     oh&motor, simply beoaura not mentioned therein.
     The hot of 1891 prs8arlber    in terms thbt the olerkg8
     salary hall be in ?ull for all servloe8 rendered
     in hlr ~offlalal oapaalty'. It vould therefore
     seem neoersary to dstemlne vhether the foe bill
     fumlrher a fitiri0i0e orlterloa of the olerkL's
     legal dutle8, and hen00 la &a lnvarl&ble     te8t of
      ~o?floial abpbolty,g vheraby the right to mtala
     or tullrover 8ay OOmpea8otlon ha reoelvns 18 to be
     tested. The Honnopfn aotuty fee bill before the
     oommutatloa provided ln the salary bat oould hardly
     be regarded b8 rum.lshlag tho sole standard of 0s.
     flolal obllgatloa lmpoled upon the alerk by lav.
     St 18 trw     th8t thlr sohedule lotablirhsd the smolu-
     ment8 0s tha offioe. In this mrpeat       ths olerk va8
     ooatrollsd by it. It v&s slro a proteatlon to the
     publla bgalnot Improper aharger an4 ualavful exao-
      tiOZl8, but & VOW 8light &ppliMtiOn Of lV88Ollt0
     exlrting ooadltlms vi11 shov thet it oould not
     hsve been regarded 6s tho sole s~wsure of ~offlalal
     oapaaltyl or ths limit of the legal burdens impored
     upon th    ale*.    We shall rind upon inveetlgatloa
     awerow     lnrtanoer in our proaedure statute8 vhere
     dUtiO8 &HI iBIpO8Od Up     alOrk8 Of aOUFt8, YOt VO
     vi11 not diraover    ia this or Other ?Os bill8 lXVXJ88
Honorable Leroy L. Moore, Page 6


     requlrsment8 th8t ruoh offloer8 rh81l do any
     bat vhbteve~, 80 that, if the80 raheduler are
     to be regarded 68 tort8 of duty, It must be for
     the ma8011 that luah dutie8 bra implied beaau8e
     oompmsatlon 18 provided therefor, That duties
     bra lmplled from their reoognltlon ln a fee bill
     may be true, but if ve vere to go to fee rohedulas
     to aroertala from that souroe &lone vhen the alsrk
     hot8 in btlOffiOisi OapaOlty, VO Shall 6180 find
     that in material re8peotr they are inadequate , , ,
     bny aomparl8on betveen the duties for vhioh fees
     to offlolals bra 8peolfloelly provided and those
     vhlch are lmplled ~111 show that lmplloatlon Is
     the rule, express requirement the exoeptlon. The
     legislaturehas already lmposed, and may llkevlse
     hereafter impose, upon publie offlaials, smoag
     them olerkr of court, duties for vhleh no emolu-
     ments bra pnsorlbed. Suah dutleo cannot be evaded
     upon the olaim that fees bra not lpeolfloally de-
     signated thenfor; slnae the reasonable vlev 1s
     vell settled by the dOolOiOn8 that the emolument8
     allowed to a pub110 officer under a fee system of
     compensation constitutes the sole remunemtlon he
     is to receive for.hlr entire official services.
     Hechem Pub. Off. a 862, snd cases altsd; State v.
     Smith fwinn.) 87 N.w. 775,
          "~aquertionably,OffiClalS are rerponslble
     publlo agents, vho murt ltserve pub110 interests;
     and no duties enjoined are more velghty than many
     lmpO8Od upon court olerko, vho are l&rusted vlth
     the bb8OlUtO aontrol of reaords o? the highest im-
     port&nor; and it ha8 r1vby8 been the objeot of the
     lav not only to have suoh reoords open at proper
     timer for pub110 inspection, but to require suitable
     aid fran their custodians ln the reco&sed benefits
     to 611 vho need lnfomatlon   therefrm. Hsaoe It
     vould follov that the giving of lnfonnatlon,by the
     olerk or his salaried deputlee, during office hours,
     vhich require8 eraminatlons, snd, as lnoldent to this
     vork, vritten 8tbtement8 of the IWSUltS, la in its
     very essence and charaoter offlaial, and not personal
     to the officer,  upon any fair and reasonablelvlevof
     vhat appertains to the duties of the offloor
          A,rtlole3920, V.A.C.3. prerorlbes a fee for a ooustty
clerk to certify any fact or faotr oontalned in the recorda Of
gonomble   Leroy L, Hoore, Page 7


hi8 O??iOO.  !Thobmako 8nd other oannerol81 ln8tltutlons
mentioned aould get the derired ln?omatlon in that vayr
I? the ln?omatlon  van seaumd in that vay, there 18 no
doubt thbt ruoh rervlao rendered by the alerk vould be la
hi8 *0rrl0tri aapbalty,’ The f&at that 8Ubrtantiblly   the
s.WM lafolmrstlon 188~be given out ID 8 different r0m,  or
18 not aertlfled to, doe8 not relieve ouoh rervloe from be-
-   orrloid   ln rmture, emanatdng fram the oifioe of the
aounty olerk.   In this Ooaneotlon, in the a&se of Board of
~~lsrlonem     of IleaaeplaCc. v. D%okey (suy.ra),the Court

          *         it Is provided that the clerk ohall
     have foi iv;& oertlflcate .fwnlrhed 6 e~eolfled
     fto. Whllc no certiflastes to the80 statements
     vex-0l’OQlt8ted,or, In fact, sttaahed, yet state-
     meats over certlflcatos could h8ve been deprsaded,
     and the clerk vould, under the Inplied obligatlonn
     required by the fee bill, have been bound to have
     given thomr Vhlle vt vould not hold that the strte-
     manta ?urnlshad teohnloslly is11 wlthln either of
     these speoiflo provlslons for fees, yet the purposes
     for vhloh they vezw lztcnded lnMcr.te tha objeots
     sought thereby, rnd ahazwattrize the rervloes actual-
     ly rwdored as offlalal . , . .
          "We must not f&&l to give till slqnlflaonoo,
     in dealing with the~questlons preoented, to the
     efrlolent results of the salary hot, and the
     ohanged rel8tionr betveen the olerk and the coua-
     ty offected thereby. It is quite alem Iran the
     very terms of this act that the oounty vso to h&V0
     all smolumeots for the alcrkgs offlclal aeNlae8,
     or vf;ichcould be reasonably obtilned~by a falth-
     fil adminlstrstlon of thr offlae , . . . If oopleo,
     oertlflcattr, or ss"mher vh4re no aoples Yore made
     would vlthia my fair intention or e%pootatlon pro-
     vide a m08no bv vhloh rervloes of the clerk vould
     be given to aeouro legltimcrteend*, it ought not
     to be evrded by any plrn ths$ vould deprive the
     oount of its revenuer to ortbts parqulelter for
     hlm84f..
          I       . .
          “Ye 8re themfom required to adopt tha oon-
     oluolon tht  a proper legal vlev Of the alerk'r
HonOMblO Leror L. moor*, Rage a


    duty to dul vlth tha moner thw noelvrd frcm
    the 8tataentr furnlrhed to the abrtmot mm
    rad    lM l@ Omurt  b edo tenr ln~  bdg b lndh i868.
          t r lg hto
    r o r3%          trlp p r o p r i4th
                                      tr 4M a oto h i8
    ovn UIO, Upon the OOnridrr*tion# tht       ruoh rtate-
    mUit VW@ iurn18h4d      b hi8 OffiOhf tip&Oity,
    md    thbt   it V48 11kW18.   th0 int@lW8t snd th0
    olur   right    of the oounty to broo the oaepoaaa-
    tiOIi l'M0iV.d tbMfW        tUFllOd intO it8 trOb8v;
    Ubd it ir Of LIO8ignifiWtlOO thbt the 8pOOifid
    fro8 Qrovldod for in th. 8Ohedulo for 8e8rehO8
    VOX’@ llOtin tOm8 eXbOtod, Or OVOll that    BOFO
    than logal foe8 hbd boon reaelvod br the llork;
    for, ruoh rervloer be-    offioi81 in OhbMoter
    uid hbVfng bOOK4VObld@AX'il~ Qbid, uhatOV8l'Vb8
    80 paid bOO8W b NIOUFOO    Of the OOlUlt~,,  Wkd not
    b perqulrito of the rlerk, But, if any quertion
    OOtid *rite l8 t0 the OOrCbOtne88 Of Oh8l'ge8thur
    made, it vould be of no avail to the re8Qondent,
    nor oould he take bdV8ntagO of mi8tak.n right8
    if&thlr X'O8PttOt. Thi8 vould be b QUe8tiOn to
    bo 8Ottlsd bOtV8m the ~eI'8on8eying fOl'the
     8Ol’ViOO8      brd   th0 OOUdJ   . . . .
             From the foregOill& it bpQObr8 thbt th. rending Out
of mortgqa    li8t8 t0 bank8 Or other8, i8 &n bOt don. under
olroumrtano@8   and for 9urpo8ar   vhloh lndl8bta thst 8uoh rwvloe
18 vlthln tha purviev md 8oope of the offfoibl aqdoyment and
the fUDCtiOB8 Of b OOllIity  olork.   A180, it 18 V.11 8OttlOd that
vhon the oa&Mn8ation of 4 pub110 offioor ir loft to oonrtruo-
tlon, it mart be frrvombly oonatrued in fbvor of the goverment.
(%8thIid County v. I&ml, 288 8.V. 5181 Burke v* Bexar County,
271, 3.V. 132). VbOl'Ob 8tatUte 18 orpable Of tV0 OOlI8trUOtiOn8
one of vhloh vould give an offloer oompenration for hi8 rrmiccr
in 8ddltlsn to hi8 8al8ry end tha other not, the latter conrtruc-
tlon 8hOuld be bdOQtedr (kiddan ve krdy, 50 S.Y. 926)
          Aftor oarefullr conrldering the pertinent oonrtltu-
tiOD81 ti 8htUtOrJ FOVi8fOM , together vith the buthoritie8
herein elted, it ir tEl opiaion of thlr departaent that the oom-
pmr&tion reorlved b7 b County Clerk for QIWEring &nd mailing
                           , and for other vork of b like natur8,
Out mortgage li8t8 t0 bstlcl
18 raeountable 68 8 fee Of OffiOO.  YOU l re thertfore 8dvi8ed
that the County Clerk of Bourtoa County, or bnp other oounty in
                                                                          2XJ



Bonorrblo Leroy L. Hoore, No            9


-8     ltStO   QJOM k ing 0 l UbFJ         br81#, rhould rarit 8UOh
lm*     to  tba    county     Tmruror   fOF tbo benoiit of the Offloor'
wu?r     plrdt
             Tlu8tlag       tht   tha forogolng full~mrlms     you, ln-
qulry, vo arm




JAXIff